 Inthe Matter ofKROGERGROCERY&BAKINGCo.andRETAIL CLERKSINTL. PROTECTIVE ASSOCIATION, LOCAL#725(A. F.OFL.)Case No. R-3237.-Decided December 10, 1941Jurisdiction:food products canning, warehousing, manufacturing, and retaildistributing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to any union without certification by the Board;election necessary.Unit Appropriate for Collective Bargaining:grocery clerks in Indianapolis whowork at least thirty hours a week.Frost c Jacobs,byMr. Cornelius I. Petzhold,of Cincinnati, Ohio,andMr. Paul Mooney,of Indianapolis, Ind., for the Company..Faust, Faust.&'Faust,byMr. William H. Faust, Sr.,andMr. Wil-liam H. Faust, Jr.,of Indianapolis, Ind., for the Union.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 25, 1941, Retail Clerks Int'l Protective Association,Local $725 (A. F. of L.), herein called the Union, filed with the Re-gional Director for the Eleventh Region (Indianapolis, Indiana) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Kroger Grocery & BakingCo., Indianapolis, Indiana, herein called the Company, and requestingan investigation and certification of representatives,' pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 8, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 13, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the37 N I, R. B., No. 72.450 KROGER GROCERY- & BAKING CO.451Union.Pursuant to notice, a hearing was held on November 3, 1941, atIndianapolis, Indiana, before Arthur R. Donovan, the Trial Examinerduly designated by the Chief Trial Examiner. The Company and theUnion were represented and participated in the hearing. Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues was afforded all parties.Dur-ing the hearing the Union moved to amend its petition in so far asthe description'of the appropriate unit was concerned.The TrialExaminer granted the motion, and his ruling is hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKroger Grocery & Baking Co. is an Ohio corporation engaged in-the -'manufacture, canning, warehousing, and retail distribution offood products. In Indianapolis, Indiana, it has 53 stores, with which-we are-here concerned.The sales of the Company in the Indianapolis stores amount to'between $4,000,000 and $5,000,000 annually.Between 30 and 40 per,cent of'the merchandise sold in these stores is shipped to Indianapolis-from points outside the State of. Indiana.The Company admits thatits operations in Indianapolis affect commerce within the meaning,of the Act.--II.THE ORGANIZATION INVOLVEDRetail' Clerks Int'l Protective Association, Local #725, is a labor,organization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe position of the Company, as expressed at the hearing, is thatit desires certification by the Board before granting recognition toAny union.A statement of the R.,gional Director, introduced in,evidence, shows that the Union represents a substantial number of,employees in the unit hereinafter found to be appropriate.'We find that a question has arisen concerning the representation,of employees of the Company. --1The Regional Director reported that the Union had presented 111 authorization cards,of which 17 were undated and 94 were dated in July and August 1941All the cardsbore appaiently genuine original signatures, of which 26 were the names of managers and'85were the navies of clerksOf the latter, 35 w ere names appearing on the Company'spay roll of October 25, 1941, on which there were fisted 77 clerks, constituting the unit,hereinafter fpurid appropriate. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States 'andtends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties agreed that the appropriate unit shouldconsist of "all grocery clerks in Indianapolis working thirty hours,aweek or more who have been in the employ of the Company forat least one month prior to the date of the election."Managers ofgrocery stores, included in the unit,originally claimed by the Union,were specifically excluded by amendment of the petition.In accordance with the desires of the parties, as expressed in theabove stipulation, we shall restrict the unit to grocery clerks work-ing at least 30 hours a week.As to the provision of the agreementrelating to length of service, we see no reason for excluding fromthe unit clerks who have been employed for less than 1 month, as itdoes not appear from the record that their interests differ in anyrespect from those of other clerks of the Company. Since this pro-vision may have been intended as a restriction on eligibility to voterather than as a limitation on the unit, it will be further consideredin Section VI, below.-We find that all grocery clerks employed by the Company inIndianapolis who work at least 30 hours a week constitute a unitappropriate for the purposes of collective bargaining and that suchunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and Nye shall direct, an election by secretballot.In accordance with our usual practice and with the desires of theparties as expressed at the hearing, we shall further direct that thepay roll for the period immediately preceding the date of the Directionherein be used to determine eligibility to vote.Although the wordingof the stipulation as to the unit, quoted above, suggests that the partiesmay also have intended to restrict eligibility to clerks in the employ KROGER GROCERY & BAKING CO.453of the Company for 1 month prior to the date of the election, webelieve that the length of time that will necessarily elapse betweenthe date,of the pay roll to be used and the date of the election makessuch a restriction unnecessary.We shall accordingly direct that theemployees of the Company eligible to vote shall be those in theappropriateunit whowere employed during the pay-roll periodimmediately preceding the date of the Direction herein, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of 'employees of Kroger Grocery & Baking Co., Indianapolis;Indiana, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All grocery clerks employed by the Company in Indianapolis whowork at least 30 hours a week constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby 'DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kroger Grocery & Baking Co., Indianapolis, Indiana, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EleventhRegion, acting in this natter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all grocery clerks employed by the Company inIndianapolis Who Work at least 30 hours a week, who Were employedby the Company during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who have sincequit or been discharged for cause, to determine whether or not they,desire to be represented by Retail Clerks Int'l Protective Association,,Local #725 (A. F. of L.), for the purposes of collective bargaining.433257-42-voL 37-30